Opinion by
Judge Pryor:
The failure of Reardon, the vendee of Connell and wife, to have the deed recorded within the proper time may have affected his title, but for the proceeding in the county court for a partition of the land, and its allotment to Reardon by reason of the conveyance previously made. Connell and wife were parties to that petition, and the court in which the relief was sought had the jurisdiction to make the partition as requested by the parties seeking the relief or asking the allotment. A partition was hád, and Reardon allotted the land and the report was confirmed.
This, it seems to. us, concludes Connel and wife and those claim*343ing under them. There was a sale and conveyance, previous to the division. No fraud is alleged nor shown, and the parties, instead of taking advantage of the failure to record in time, asked the county court to ■ ratify their act and make the allotment. This estops the parties from asserting any claim as against Reardon or his vendees.
D. L. Thornton, for appellant.
Judgment affirmed.